                                      Case 2:20-cv-07324-AB-KS Document 1-1 Filed 08/13/20 Page 1 of 2 Page ID #:50


                                      1

                                      2
                                                                      EXHIBIT 1
                                      3

                                      4

                                      5

                                      6

                                      7

                                      8

                                      9

                                     10
KERENDIAN & ASSOCIATES, INC.




                                     11
  11755 Wilshire Blvd., 15th Floor




                                     12
     Los Angeles, CA 90025




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                      EXHIBIT 1
           Case 2:20-cv-07324-AB-KS Document 1-1 Filed 08/13/20 Page 2 of 2 Page ID #:51




                     Cynthia Punke
                     6735 County Road H                                                    7155816735
                                                                                            715-581-6735
                     Athens
                     Athens,Wisconsin
                             WI 54411
                     cindypunke@yahoo.com


              03/09/2018




                                                                                                             !


    Chase Metals (and its affiliates) (collectively, “CM”) and the individual identified above (“Customer”) agree that the
    following terms of this Shipping and Transaction Agreement (“Agreement”) shall govern the pending and all future
    transactions between the parties involving all precious metals, in any form, that is the subject of all transactions
    between CM and Customer, and shall include, but is not limited to, bullion bars and coins, semi-Numismatic coins and
    bars, Numismatic coins and bars, "junk silver,” and bags (and partial bags) of coins (collectively “Precious Metals.”)
    This Agreement shall apply to all purchases from and sales to CM involving Customer, present and future. CM is not
    an investment advisor, consultancy, licensed brokerage, or banking institution.

    1. Delivery of Precious Metals Purchased: Customer must deliver funds sufficient to cover the entirety of Customer’s
    purchase from CM within five (5) business days of Customer's placement of the order ("Purchase Funds"). Purchase
    Funds may be delivered by check, credit card, or wire transfer. With the limited exception noted in Paragraph 8a, all
    sales, including credit card sales, are final (i.e., the Precious Metals cannot be exchanged or returned for a refund).
    Checks may be made out to Chase Metals (For wire transfer instructions, please contact your CM sales
    representative.) CM shall deliver the Precious Metals specified in Customer's order to a suitable delivery service for
    delivery to Customer no more than twenty-eight (28) days after CM verifies that the Purchase Funds provided are
    backed by good funds. (Please note that it may take 12 business days to verify personal checks.) If Customer fails to
    provide the Purchase Funds within five (5) business days of Customer's placement of the order, CM may exercise the
    rights set forth in Paragraph 4, below.

    2. Delivery of Precious Metals: CM shall cause all Precious Metals purchased and paid for to be delivered to
    Customer's address set forth above. CM only uses reputable, nationally recognized delivery services to deliver its
    Precious Metals. If, however, Customer's order is lost prior to delivery, Customer is instructed to notify CM, in writing,
    immediately. Notice of any such alleged loss should be sent to: Chase Metals, Attention: Customer Service, 330 S
    Center St,
    suite 407 Casper, WY 82601. If the delivery service verifies that Customer's Precious Metals were never delivered,
    CM shall, within forty-five (45) days of such verification, in its sole discretion, either refund to Customer the full
    purchase price for such undelivered Precious Metals or replace such Precious Metals with other Precious Metals of
    the same denomination/type and grade. CM assumes no responsibility for Precious Metals lost, damaged, stolen, or
    otherwise subject to casualty after delivery to Customer. CM assumes no risk of loss for any Precious Metals
    purchased from a Customer until such materials are delivered to and accepted by an authorized representative of CM.




Document Ref: 4JIY3-ZQ2T5-GKRQQ-PPZFH                                                                                  Page 12 of 19
